 
LOCK-UP AGREEMENT


March 28, 2013


Ladies and Gentlemen:


           The undersigned is a beneficial owner of shares of capital stock, or
securities convertible into or exercisable or exchangeable for the capital stock
(each, a “Company Security”) of Yappn Corp., a Delaware corporation (the
“Company”).


1.           Lockup.  For other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned agrees, for the
benefit of the Company, that, during the period beginning on the date hereof and
ending on the ealier of (i) eighteen (18) months from the date hereof or (ii)
the last day of a consecutive twenty (20) trading day period that the Company’s
common stock has (x) had a minimum closing price of $0.75 per share and (2) had
a minimum trading volume of at least 120,000 shares of common stock per day (the
“Lockup Period”), the undersigned will not directly or indirectly, (i) offer,
sell, offer to sell, contract to sell, hedge, pledge, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option,
right or warrant to purchase or sell (or announce any offer, sale, offer of
sale, contract of sale, hedge, pledge, sale of any option or contract to
purchase, purchase of any option or contract of sale, grant of any option, right
or warrant to purchase or other sale or disposition), or otherwise transfer or
dispose of (or enter into any transaction or device that is designed to, or
could be expected to, result in the disposition by any person at any time in the
future), any Company Security, beneficially owned, within the meaning of Rule
13d-3 under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), by the undersigned on the date hereof or hereafter acquired or (ii) enter
into any swap or other agreement or any transaction that transfers, in whole or
in part, directly or indirectly, the economic consequence of ownership of any
Company Security, whether or not any such swap or transaction described in
clause (i) or (ii) above is to be settled by delivery of any Company Security.


2.    Leak-Out Provision.  If, during the Lockup Period, a Registration
Statement on Form S-1 covering the resale of the Company Securities held by the
undersigned is declared effective by the Securities and Exchange Commission,
then the undersigned is permitted to sell (a) 1/18 of such registered Company
Securities per month for the remainder of the Lockup Period, or (b) additional
shares on any trading day if such additional sales will not exceed 15% of that
day’s total trading volume.
 
 
1

--------------------------------------------------------------------------------

 

 
3. Permitted Transfer.  Notwithstanding the foregoing, the undersigned (and any
transferee of the undersigned) may transfer any Company Security: (i) as a bona
fide gift or gifts, provided that prior to such transfer the donee or donees
thereof agree in writing to be bound by the restrictions set forth herein, (ii)
to any trust, partnership, corporation or other entity formed for the direct or
indirect benefit of the undersigned or the immediate family of the undersigned,
provided that prior to such transfer a duly authorized officer, representative
or trustee of such transferee agrees in writing to be bound by the restrictions
set forth herein, and provided further that any such transfer shall not involve
a disposition for value, (iii) to non-profit organizations qualified as
charitable organizations under Section 501(c)(3) of the Internal Revenue Code of
1986, as amended, or (iv) if such transfer occurs by operation of law, such as
rules of descent and distribution, statutes governing the effects of a merger or
a qualified domestic order, provided that prior to such transfer the transferee
executes an agreement stating that the transferee is receiving and holding any
Company Security subject to the provisions of this Letter Agreement. For
purposes hereof, “immediate family” shall mean any relationship by blood,
marriage or adoption, not more remote than first cousin.


3.           Governing Law. This Letter Agreement shall be governed by and
construed in accordance with the laws of the State of New York.


4.           Miscellaneous. This Letter Agreement will become a binding
agreement among the undersigned as of the date hereof.  This Letter Agreement
(and the agreements reflected herein) may be terminated by the mutual agreement
of the Company and the undersigned, and if not sooner terminated, will terminate
upon the expiration date of the Lockup Period. This Letter Agreement may be duly
executed by facsimile and in any number of counterparts, each of which shall be
deemed an original, and all of which together shall be deemed to constitute one
and the same instrument. Signature pages from separate identical counterparts
may be combined with the same effect as if the parties signing such signature
page had signed the same counterpart. This Letter Agreement may be modified or
waived only by a separate writing signed by each of the parties hereto expressly
so modifying or waiving such agreement.


[SIGNATURE PAGES FOLLOW]

 
 
2

--------------------------------------------------------------------------------

 
 
Very truly yours,






                                                              







Number of shares of Common Stock owned: ________


Other Company Securities owned: ___________


Certificate Numbers: _____________________________


Accepted and Agreed to:


Yappn Corp.




By:                                                               
Name:
Title:


 